Citation Nr: 9923250	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  98-08 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to February 
1967.  

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for a right shoulder disability will be 
addressed in the REMAND portion of this document.


FINDING OF FACT

Competent medical evidence of a nexus between the veteran's 
current hepatitis C and service has not been presented.


CONCLUSION OF LAW

A well-grounded claim of entitlement to service connection 
for hepatitis has not been presented.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran's claims currently on appeal, that is, the claim 
for benefits for a right shoulder disability under 
38 U.S.C.A. § 1151 and the claim of entitlement to service 
connection for hepatitis C, were raised during his April 1997 
hearing before a hearing officer.  The veteran testified that 
he must have contracted hepatitis C in service either when 
his thumb was bitten by another servicemember, or on one of 
the two occasions when he had surgery on his left foot.  

Records from the Dallas Department of Veterans Affairs (VA) 
medical facility received in April 1997 regarding 
hospitalization there from May 7, 1996 to June 10, 1996, 
contain the first diagnosis of hepatitis C.  

The report of a May 1997 VA compensation and pension 
examination contained a diagnosis of history of hepatitis C 
on blood test found one year prior, the exact etiology of 
which was unknown; that the veteran had abnormal liver 
function tests secondary to alcohol abuse and possibly due to 
hepatitis C; and that the veteran had a strong history for 
many years of alcohol abuse.

The hepatitis claim was denied by the Regional Office (RO), 
and the veteran was notified of the decision in January 1998.  
He expressed disagreement with that decision, asserting that 
his thumb was bitten off by another servicemember in service, 
that as a result he got blood poisoning, and that he believed 
his hepatitis was directly related to that incident.  

In a Statement of the Case furnished to him in April 1998, 
the RO explained that there was no evidence of hepatitis in 
the veteran's service medical records, that during the 1997 
VA examination the examiner opined that the hepatitis was not 
caused by the in-service bite, and that the exact etiology of 
the veteran's hepatitis C was unknown.  

The veteran perfected this appeal by filing a VA Form 9, 
Appeal to Board of Veterans' Appeals, in June 1998 in which 
he explained that he incurred hepatitis C during surgery in 
Viet Nam.  He repeated those contentions at another hearing 
before a hearing officer in September 1998, at which time he 
also submitted additional documents, including two articles 
from a medical journal, The Lancet, discussing one instance 
in which the hepatitis C virus was transmitted by a human 
bite, and another in which hepatitis C was transmitted by a 
human bite but Human Immunodeficiency Virus Type I was not.  

In a Supplemental Statement of the Case furnished to the 
veteran in March 1999, the RO explained that the hepatitis 
claim remained denied because it was not well grounded, as 
there was no evidence that hepatitis was incurred in service.  


Relevant law and regulations

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Generally, for a claim to be well grounded, a claimant must 
submit each of the following:  (1) a medical diagnosis of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table); Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra), cert. denied sub nom. Epps v. West, 
141 L.Ed. 2d 718, 118 S. Ct. 2348 (1998) (mem.).  

For purposes of establishing a well-grounded claim, the 
credibility of the evidence presented is presumed, unless the 
evidence is inherently incredible or beyond the competence of 
the person asserting it.  King v. Brown, 5 Vet. App. 19, 21 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  


Analysis

The veteran alleges that he incurred hepatitis C during 
service, either as the result of a bite by another 
servicemember or during one of the two in-service foot 
surgeries that he underwent.  He testified in September 1998 
that he cannot think of how else he might have acquired 
hepatitis, as he has never been an intravenous drug user, 
although the Discharge Summary prepared in June 1996 relative 
to his Dallas hospitalization reported a history of 
intravenous heroin use.  

There is no question the veteran currently suffers from 
hepatitis, as that disease was among the diagnoses on the 
Discharge Summary prepared regarding the veteran's May to 
June 1996 hospitalization at the Dallas VA medical facility.  
Accordingly, the first prong of the Caluza test of 
establishing a well-grounded claim of entitlement to service 
connection for hepatitis has been met.  

With regard to the second prong of that test, the Board notes 
that there is no inservice evidence of a diagnosis of or 
treatment for symptoms attributed to hepatitis.  The veteran 
has alleged that he incurred hepatitis when he sustained the 
human bite wound to his right thumb in September 1966.  The 
records of treatment of that injury reflect that the veteran 
was afebrile on the date of admission, but his temperature 
rose to 100 degrees the next day.  He was sent to surgery 
where his thumb was extensively debrided, and he was started 
on Penicillin daily, then sent to another facility for the 
remainder of his treatment.  Subsequent service medical 
records reflect no diagnosis of hepatitis.  The Lancet 
articles submitted by the veteran reflect that hepatitis C 
can be transmitted by a human bite, and the Board is not 
competent to challenge that medical assertion.  However, 
there is no evidence that the veteran had hepatitis until 30 
years after being bitten, and there is no evidence that the 
individual who bit the veteran had the hepatitis virus.  

The Board has also considered the veteran's allegation that 
he believes that during foot surgery in service he had blood 
transfusions that also may have been the source of his 
current hepatitis.  The veteran testified during his 
September 1998 hearing that during the foot surgeries he was 
"put out", and given an epidural and a shot in the arm and 
that he woke up after the surgery.  The records of the first 
surgery, performed in July 1964, reported that a small cyst 
was removed from the veteran's plantar fascia under local 
anesthesia.  The record of the second surgery, performed in 
August 1966, reported that a mass was excised from the 
plantar surface of the left foot, and the veteran was 
prescribed a walking cast.  Neither record indicates the 
veteran received blood transfusions during either procedure, 
and the veteran has testified that he does not recall in 
particular that he was given blood transfusions.  Even if he 
had received blood transfusions, there is still no evidence 
that they were contaminated and transmitted a hepatitis virus 
to the veteran.  

The veteran has opined that he incurred hepatitis in service, 
but as an individual who is not a medically trained 
professional he is not competent to provide a medical opinion 
in that regard.  Espiritu.  Accordingly, the second prong of 
the Caluza test has not been met.  In this case, there is 
also no competent medical opinion that suggests a medical 
nexus between the veteran's hepatitis and service, and so the 
third prong of the Caluza test is likewise not met.  

Because the veteran's claim for service connection for 
hepatitis is not well grounded, VA is under no duty to 
further assist him in developing facts pertinent to that 
claim. 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159(a); Epps.  
VA's obligation to assist depends upon the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  The Court of Appeals for the Federal Circuit has 
held that the obligation exists only in the limited 
circumstances where the claimant has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344-
45 (1996).  VA is not on notice of any other known evidence 
which would make the adjudicated service connection claim 
plausible, and the Board's decision serves to inform the 
veteran of the kind of evidence which would be necessary to 
make his claim well-grounded, namely competent medical 
evidence of a nexus between the veteran's service and his 
current hepatitis C.  

Based on the foregoing, the Board finds that veteran has not 
presented a claim sufficient to justify a belief by a fair 
and impartial individual that his claim of entitlement to 
service connection for hepatitis C is well grounded.  
38 U.S.C.A. § 5107.  Accordingly, the claim is denied.  


ORDER

Entitlement to service connection for hepatitis C is denied.  


REMAND

The veteran asserts that he sustained a right shoulder injury 
while engaged in authorized recreational activities during 
two consecutive hospitalizations at the VA medical facilities 
in Dallas and Bonham, Texas.  In particular, he asserts he 
first injured his right shoulder while bowling on an off-
station event organized by the Dallas facility, and then re-
injured it while playing shuffleboard at a similar event 
while hospitalized at the Bonham facility.  Medical records 
from the Dallas facility do not include reference to a 
shoulder injury, but records dated in July and August 1996 
from Bonham do.  In addition, during a VA compensation and 
pension examination performed ten months following the July 
1996 treatment for the right shoulder the examiner diagnosed 
right rotator cuff syndrome with complete tear of the 
supraspinatus tendon.  The examiner did not address whether 
the current disability is related to the injury treated at 
Bonham in 1996.  Additional development is necessary to 
enable VA to adjudicate this claim.  Accordingly, this matter 
is REMANDED for the following action:  

1.  The veteran should be afforded the 
opportunity for an examination by an 
appropriate specialist who should then 
opine as to whether the veteran's current 
right shoulder disability is related to 
the injuries he reported sustaining while 
bowling with the Dallas VA and while 
playing shuffleboard with the Bonham VA.  
The complete rationale for the examiner's 
opinion should be provided in a written 
report.  Prior to examining the veteran, 
the veteran's complete claims folder 
should be reviewed by the examiner, whose 
report should state that the claims 
folder was reviewed.  

2.  Following completion of the 
examination and report, and any other 
action deemed necessary by the RO, the RO 
should readjudicate the claim of 
entitlement to disability benefits under 
the provisions of 38 U.S.C.A. § 1151 for 
a right shoulder disability.  If the 
claim remains denied, the veteran and his 
representative, if any, shall be 
furnished a SSOC, and the matter returned 
to the Board for appellate consideration, 
if appropriate.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on the 
question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).  

This remanded claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part 

IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.   


		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

